El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
Hoy se nos presenta la oportunidad de interpretar la Ley para Mediación Compulsoria y Preservación de Tu Ho-gar en los Procesos de Ejecuciones de Hipotecas de una Vivienda Principal (Ley para Mediación Compulsoria), Ley Núm. 184-2012 (32 LPRA secs. 2881-2886), a los fines de determinar si ésta le impone al tribunal la obligación de ordenar la celebración de una vista de mediación en los casos de ejecución de hipoteca de una residencia principal como “requisito jurisdiccional” —es decir, como condición previa para que el tribunal pueda dictar sentencia y orde-*457nar la venta judicial de un inmueble— o si dicha vista es de carácter discrecional —pues solo tiene que ordenarse en los casos que el tribunal “considere necesarios”—.
Luego de armonizar las disposiciones que aparentan ser contradictorias en la Ley para Mediación Compulsoria, dis-ponemos que, después de presentada la contestación a la demanda, la citación para una vista de mediación es un requisito jurisdiccional sin cuyo cumplimiento el tribunal no podrá dictar sentencia ni ordenar la venta judicial de un inmueble que se utiliza como residencia principal, salvo en los casos en los que el deudor esté en rebeldía o cuando el tribunal haya eliminado sus alegaciones.
i—i
En los casos que hoy atendemos, el Tribunal de Primera Instancia dictó unas sentencias en las que declaró “con lu-gar” unas demandas de cobro de dinero y ejecución de hi-poteca de unos inmuebles que servían como residencia principal de los deudores demandados. Cabe señalar que las sentencias se dictaron con posterioridad a la fecha en que entró en vigor la Ley para Mediación Compulsoria (el 1 de julio de 2013, conforme al Art. 9 de la Ley para Media-ción Compulsoria, 2012 (Parte 2) Leyes de Puerto Rico 1665, 1671).
Inconformes, los deudores cuestionaron las sentencias emitidas por el fundamento de que el Tribunal de Primera Instancia las había dictado sin tener jurisdicción para ello, pues no había ordenado la celebración de la vista de me-diación requerida por la Ley para Mediación Compulsoria. Es esencial señalar que los deudores contestaron las de-mandas, no estaban en rebeldía y el tribunal no había eli-minado sus alegaciones. A continuación, relatamos los he-chos particulares de cada caso.

*458
CC-2014-0431

El 4 de marzo de 2013, el Banco Santander de Puerto Rico (Santander) presentó una demanda en contra de la Sra. Brenda Correa García con el propósito de ejecutar un bien inmueble que servía como residencia principal de la demandada y sus hijos. Según Santander, la señora Correa García había incumplido con las condiciones del préstamo hipotecario, por lo que solicitó al tribunal que dictara sen-tencia a su favor declarando vencida la deuda y ordenara la venta en pública subasta del bien en cuestión. Por su parte, la señora Correa García contestó la demanda y negó adeudar suma alguna a Santander.
Así las cosas, el 31 de mayo de 2013, Santander solicitó que se dictara sentencia sumaria a su favor. A tales fines, anejó una declaración jurada de un empleado del banco en la que éste declaraba que la señora Correa García se había negado a satisfacer las mensualidades del préstamo hipo-tecario desde el 1 de junio de 2012; una certificación regis-tral del inmueble, y una copia del pagaré hipotecario y de la escritura de constitución de hipoteca. Posteriormente, Santander señaló que la demandada no cualificaba para una modificación de hipoteca, por lo que no era necesario referir el caso a mediación. Ante esto, la señora Correa García señaló que su pago no se ajustaba a su capacidad económica y añadió que las razones aducidas por Santan-der no justificaban que el caso no se refiriera a mediación, como lo requiere la Ley para Mediación Compulsoria.
A pesar de lo informado por la señora Correa García, el Tribunal de Primera Instancia dictó sentencia sumaria en su contra. Sin embargo, no emitió expresión alguna en tomo al porqué no ordenó la celebración de una vista de mediación. Inconforme, la señora Correa García presentó una moción de reconsideración en la que expuso lo si-, guiente:
Hasta donde sabemos, la mediación no fue ordenada ni se ha celebrado en este caso; la demandada no se encuentra en *459rebeldía, ni sus alegaciones fueron suprimidas de forma alguna. Por el contrario, contestó la demanda y se encontraba en el proceso de descubrimiento de prueba [...]
Para todos los fines legales pertinentes, consignamos que el acreedor hipotecario tiene pleno conocimiento de que la pro-piedad objeto de ejecución es la vivienda principal de la de-mandada [...] y que la misma cuenta con exoneración contributiva. (Énfasis suplido). Apéndice de la Petición de certiorari, págs. 166-167.
Por su parte, Santander se opuso a la reconsideración fundándose en que “una mediación [...] es un ejercicio fútil en el presente caso por la demandada no tener capacidad económica (Enfasis suplido). Apéndice de la Petición de certiorari, pág. 172. Así las cosas, el Tribunal de Primera Instancia declaró “no ha lugar” la moción de reconsideración.
Posteriormente, la señora Correa García acudió al Tribunal de Apelaciones. En torno a la procedencia de la me-diación, dicho foro interpretó lo siguiente: “Surge de la pri-mera oración del Artículo 3 de la Ley 184-2012 que la mediación compulsoria es de carácter discrecional toda vez que sólo será un ‘deber’ celebrarla cuando el tribunal lo considere ‘necesario’ ”. Apéndice de la Petición de certiorari, págs. 23-24. Así, confirmó la Sentencia al concluir que en este caso no se justificaba el referido a mediación debido a que la señora Correa García no demostró cómo la mediación le pudo haber beneficiado.
Oportunamente, la señora Correa García presentó una Petición de certiorari ante este Tribunal. Expedimos el re-curso y el caso quedó sometido en los méritos el 9 de diciembre de 2015.

CC-2014-1062

El 27 de marzo de 2012, el Sr. Ismael Santana Serrano presentó una demanda sobre ejecución de hipoteca en contra de la Sra. Gloria Antony Ríos. Alegó que era el tenedor de un Pagaré Hipotecario al Portador garantizado por un inmueble perteneciente a la demandada y que la deuda *460garantizada estaba vencida. Por su parte, la señora Antony Ríos contestó la demanda y adujo que no reconocía la tota-lidad de la deuda. Más adelante, el señor Santana Serrano presentó una moción de sentencia sumaria a la que anejó varios documentos que, según adujo, acreditaban la exis-tencia de la deuda. Luego de algunos incidentes procesales, el Tribunal de Primera Instancia concedió varias prórrogas a la señora Antony Ríos para que compareciera a través de un abogado y se opusiera a la moción de sentencia sumaria. Ante su incumplimiento, el tribunal dictó senten-cia en su contra y le ordenó pagar la suma adeudada y, en su defecto, la venta en pública subasta del inmueble. Des-tacamos que la señora Antony Ríos contestó la demanda, que no estaba en rebeldía y que el tribunal no había elimi-nado sus alegaciones.
En desacuerdo, la señora Antony Ríos presentó un re-curso ante el Tribunal de Apelaciones en el que planteó, por primera vez, que el caso debía referirse a mediación, al tenor de la Ley para Mediación Compulsoria. Además, se-ñaló que, ante el incumplimiento de tal requisito de carác-ter jurisdiccional, el tribunal estaba impedido de dictar sentencia. Por su parte, el señor Santana Serrano planteó que no existía controversia sobre la existencia de la deuda debido a que la señora Antony Ríos no se opuso a la moción de sentencia sumaria. Además, adujo que: (1) no procedía atender el planteamiento sobre el requisito de vista de me-diación, ya que éste no se había presentado ante el Tribunal de Primera Instancia; (2) la Ley para Mediación Com-pulsoria no le aplicaba porque él no era una entidad bancaria o crediticia, y (3) el requisito de mediación es de carácter discrecional y no se justificaba en este caso.
Luego de estudiar los argumentos de ambas partes, el Tribunal de Apelaciones confirmó la Sentencia. Concluyó que el foro de instancia podía disponer del pleito sumaria-mente porque la señora Antony Ríos no creó controversia sobre los hechos propuestos en la moción de sentencia *461sumaria. Ahora bien, el foro apelativo intermedio no discu-tió la aplicabilidad de la Ley para Mediación Compulsoria.
Oportunamente, la señora Antony Ríos presentó una Petición de certiorari ante este Tribunal. Expedimos el re-curso y lo consolidamos con el CC-2014-431.
H-H 1—I

Disposiciones aparentemente contradictorias en la Ley para Mediación Compulsoria y Preservación de Tu Hogar en los Procesos de Ejecuciones de Hipotecas de una Vi-vienda Principal

La controversia que atendemos, sobre si el seña-lamiento para vista de mediación es un requisito discrecio-nal o jurisdiccional, surge a razón de una aparente contradicción en el texto del Art. 3 de la Ley Núm. 184-2012 (32 LPRA secs. 2881-2886, intitulada como Ley para Media-ción Compulsoria y Preservación de tu Hogar en los Proce-sos de Ejecuciones de Hipotecas de una Vivienda Principal. Esta ley se aprobó el 17 de agosto de 2012 y tiene el pro-pósito de proteger la residencia principal de los deudores hipotecarios ante los efectos de la crisis económica. Esta ley concede a las partes una vista de mediación en la que el deudor podrá obtener información sobre los remedios que tiene disponibles para evitar la pérdida de su residencia principal y, a su vez, le provee la oportunidad de sentarse a negociar con su acreedor.
La descripción de la ley es la siguiente: “Para crear la ley que inserte el proceso de mediación compulsorio entre el acreedor hipotecario y el deudor hipotecario en los pro-cesos de ejecución de Hipoteca (Foreclosure) de propieda-des dedicadas a vivienda en Puerto Rico”. (Énfasis suplido). Leyes de Puerto Rico, supra, pág. 1665. La Exposición de Motivos dispone, en lo pertinente, como sigue:
La escasez de recursos económicos en Puerto Rico ha ocasio-*462nado que [a] muchos dueños de viviendas, le hayan ejecutado su vivienda por parte de la entidad bancaria o crediticia que ostenta el préstamo hipotecario sobre dicha propiedad.
[[Image here]]
El Congreso de los Estados Unidos sometió el Proyecto del Senado 2912, titulado “Foreclousure Mandatory Act of 2009”, con el propósito de obligar a que todo deudor hipotecario con garantías federales tenga que someterse compulsoriamente a un proceso de mediación, previo a la ejecución de la hipoteca por parte del acreedor hipotecario.
El Gobierno Estatal, al igual que el Gobierno Federal, debe colaborar y buscar alternativas que logren disminuir los pro-cesos de ejecución de hipotecas y evitar al máximo posible que nuestros ciudadanos sigan perdiendo sus propiedades. La re-alidad es que estas alternativas existen y el público las desconoce.
[[Image here]]
A tenor con lo antes indicado, es imprescindible que la Asamblea Legislativa de Puerto Rico cree una Ley con el pro-pósito de crear un proceso de mediación compulsoria ante los tribunales de Puerto Rico o ante los foros administrativos co-rrespondientes, previo a llevar un proceso de ejecución de hi-poteca [(foreclousure)] de cualquier propiedad principal de vi-vienda en Puerto Rico por cualquier entidad bancaria. (Énfasis suplido).(1)
El Art. 2 de la Ley para Mediación Compulsoria, 32 LPRA sec. 2881, provee las definiciones siguientes:
(a) Mediación.—Un proceso de intervención, no adjudica-tivo, en el cual un interventor o una interventora neutral (me-diador o mediadora) ayuda o asiste a las personas en conflicto a lograr un acuerdo que les resulte mutuamente aceptable para resolver su controversia.
(b) Mediación compulsoria.—En los casos en que un acree-dor hipotecario pueda iniciar un proceso de ejecución de hipo-teca, o el cual pueda culminar en la venta judicial, de una propiedad residencial que constituya una vivienda principal, se celebrará una reunión compulsoria de mediación [...] presi-dida por un mediador seleccionado por las partes, en el curso de un procedimiento de ejecución de hipoteca sumario y/o *463ordinario. En dicha reunión el acreedor hipotecario notificará al deudor hipotecario todas las alternativas disponibles en el mercado para poder evitar la ejecución de la hipoteca o la venta judicial de una propiedad residencial que constituya una vivienda principal. El propósito u objetivo será poder lle-gar a un acuerdo o modificación que permita al deudor hipo-tecario establecer un acuerdo de pago u otra alternativa satis-factoria a las partes y no perder su vivienda principal.
(c) Acreedor hipotecario.—Significa cualquier persona natural o jurídica o una entidad prestataria o financiera o un banco o una cooperativa debidamente autorizados por las leyes de Puerto Rico y las leyes de los Estados Unidos de América para conceder o que conceda préstamos con garantía hipotecaria sobre una residencia o vivienda principal.
[[Image here]]
(e) Residencia o vivienda principal.—Aquella que se utiliza como el hogar principal del deudor o del deudor y su familia inmediata; y que para fines contributivos sobre bienes inmue-bles es aquella para la cual aplicaría la exención contributiva principal. (Énfasis en el original suprimido y énfasis suplido).
El proceso para llevar a cabo la "mediación com-pulsoria” se encuentra regulado por el Art. 3 de la Ley para Mediación Compulsoria, 32 LPRA sec. 2882, de la forma siguiente:
Será deber del tribunal, en los casos que considere necesa-rios, dentro de los sesenta (60) días después de presentada la alegación responsiva por parte del deudor hipotecario deman-dado y antes de que se señale la conferencia con antelación al juicio, bajo apercibimiento de desacato, una vista o acto de mediación compulsorio que presidirá un mediador seleccio-nado por las partes y que tendrá lugar en cualquier salón o sala del tribunal o en aquel lugar que las partes en acuerdo con el mediador seleccionen, todas las alternativas disponibles en el mercado para poder evitar la ejecución de la hipoteca o la venta judicial de una propiedad residencial que constituya una vivienda principal. Esto será un requisito jurisdiccional en los procesos a llevarse a cabo ante los tribunales de Puerto Rico que envuelvan un proceso para la ejecución de una hipo-teca garantizada con una propiedad residencial que constituya una vivienda personal del deudor o de los deudores sin cuyo cumplimiento no podrá dictarse sentencia o celebrarse la venta judicial de la propiedad gravada con la hipoteca cuya ejecu-ción se solicita. De no presentarse el deudor, al procedimiento *464de mediación o de no cumplir con el acuerdo alcanzado con el acreedor hipotecario como resultado del proceso de mediación, la institución financiera actuará de la forma acordada en el contrato o pagaré efectuado el día de la transacción original de hipoteca. (Énfasis suplido).
En cuanto a quiénes tendrán derecho a una vista de mediación, el mismo Art. 3 dispone que
[e]l deudor tendrá derecho únicamente a un procedimiento de mediación en la acción civil que se le presente para la ejecu-ción de la hipoteca sobre la propiedad residencial que consti-tuya su vivienda principal, siempre y cuando el deudor hipo-tecario demandado no se encuentre en rebeldía, o que por alguna razón o sanción sus alegaciones hayan sido suprimidas o eliminadas por el tribunal. (Énfasis suplido).(2)
Como apreciamos, este artículo de la Ley para Mediación Compulsoria señala que “[s]erá deber del tribunal” ordenar “una vista o acto de mediación compulsorio” y dispone que esto es “un requisito jurisdiccional [...] sin cuyo cumplimiento no podrá dictarse sentencia o celebrarse la venta judicial [...] siempre y cuando el deudor hipoteca-rio demandado no se encuentre en rebeldía, o que por al-guna razón o sanción sus alegaciones hayan sido suprimi-das o eliminadas por el tribunal”.(3) Por otro lado, también dispone que la vista solo se llevará a cabo “en los casos que [el tribunal] considere necesarios”, lo que parece añadir ca-rácter discrecional al proceso.(4) Como explicaremos en esta Opinión, las disposiciones referidas de la Ley para Mediación Compulsoria no son contradictorias entre sí por-que se pueden armonizar.
Sobre las contradicciones en una ley, los tratadis-tas R. Elfrén Bernier y José A. Cuevas Segarra, en su obra Aprobación e interpretación de las leyes en Puerto Rico, in-dican que “[s]i aparece claramente que cierta palabra, *465frase o disposición, fue aprobada por inadvertencia o error, especialmente si es contraria al resto de la ley o limitaría la efectividad de ésta, se pueden eliminar”.(5) Esta norma fue discutida por este Tribunal en Roig Commercial Bank v. Buscaglia, Tes., 74 DPR 986, 998 (1953), en Passalacqua v. Mun. de San Juan, 116 DPR 618, 623 (1985), y en Aguadilla Paint Center v. Esso, 183 DPR 901, 922 (2011). Ahora bien, debemos aclarar que esta doctrina —que permite la eliminación de palabras, frases o disposiciones contradicto-rias— no deja sin efecto la prohibición de que los tribuna-les no pueden otorgar un significado distinto a una ley cuando su lenguaje es claro.(6) En Roig Commercial Bank v. Buscaglia, Tes., supra, discutimos esta diferencia cuando expresamos lo siguiente al citar 50 Am. Jur. 369:
“Aunque las cortes no pueden eliminar o cambiar el lenguaje de un estatuto para darle efecto a una supuesta intención legis-lativa, las palabras y las frases pueden ser alteradas o sustitu[i] das cuando ello sea necesario para evitar repugnancia o inconsistencia en la ley, y para darle efectividad a la intención manifiesta de la legislatura. La intención legislativa debe pre-valecer sobre la letra estricta de la ley, cuando el seguir el tenor literal de la ley pueda producir disposiciones contradictorias. Es cuando no surge alguna contradicción o inconsistencia que es aplicable la regla general que prohíbe a un tribunal el desviarse del significado literal de un estatuto”[.] (Énfasis suplido).
Antes de continuar, es importante destacar que al realizar un análisis de disposiciones que aparentan ser contradictorias entre sí, los tribunales deben primera-mente hacer una interpretación armoniosa de la ley, de manera que sus disposiciones logren ser compatibles y no *466contradictorias.(7) Ello se fundamenta en el canon de in-terpretación hermenéutica sobre lectura armoniosa, que exige que al interpretar una ley, los tribunales deben ar-monizar, hasta donde sea posible, todas sus disposiciones con el propósito de obtener una interpretación integrada, lógica y razonable de la intención legislativa. (8) “Armoni-zar” significa “ [p] oner en armonía, o hacer que no discuer-den o se rechacen dos o más partes de un todo, o dos o más cosas que deben concurrir al mismo fin”.(9) Así, las secciones, los párrafos, las frases y las oraciones que com-ponen una ley no deben ser interpretadas de forma ais-lada, sino que deben analizarse en conjunto tomando en consideración todo su contexto de manera integral. (10)
En conformidad con lo expuesto, aclaramos que no no hay justificación posible si se concluye innecesaria-mente que unas disposiciones están en conflicto si se pue-den leer armónicamente. (11) Cuando una disposición no se puede armonizar con el resto de la ley, se puede declarar contradictoria, con el efecto que ello conlleve en cada caso particular. (12)
Uno de los principios medulares en la inter-pretación de la ley se encuentra recogido en el Art. 14 de nuestro Código Civil, 31 LPRA sec. 14, que dispone que *467“[c]uando la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”. En aras de cumplir con la norma ci-tada, el primer paso que los tribunales debemos llevar a cabo al interpretar un estatuto es remitimos al texto de la ley, puesto que, cuando el legislador se ha manifestado en un lenguaje claro e inequívoco, el texto de la ley representa la expresión por excelencia de la intención legislativa. (13) Por otra parte, el método para analizar las expresiones dudosas en una ley se recoge en el Art. 19 del Código Civil, 31 LPRA sec. 19, al declarar que “[e]l medio más eficaz y universal para descubrir el verdadero sentido de una ley cuando sus expresiones son dudosas, es considerar la razón y espíritu de ella, o la causa o motivos que indujeron al poder legisla-tivo a dictarla”. A este proceso de interpretar las leyes se le conoce como hermenéutica legal y conlleva auscultar cuál ha sido la voluntad legislativa con el propósito de hacerla cumplir. (14) Para ello se examina el proceso legislativo que, por lo general, comienza con un proyecto de ley que se re-mite a la comisión pertinente para que lo estudie y emita un informe con recomendaciones, y culmina con el debate en el hemiciclo, recogido en el Diario de Sesiones.(15)
En conformidad con lo anterior, y con el objetivo de de-terminar el propósito del estatuto y de la frase “en los ca-sos que considere necesarios”, nos remitimos al historial legislativo y al Diario de Sesiones de las cámaras legislativas.(16) Encontramos que el P. del S. 1434 de 25 de febrero de 2010 fue el proyecto original que se presentó y su Art. 3 disponía lo siguiente:
*468[...] Será deber del Tribunal, antes de señalar fecha para la celebración del juicio, bajo apercibimiento de desacato, señalar para una vista preliminar o acto de mediación compulsorio que presidirá el juez de la corte para ofrecer al deudor hipote-cario de buena fe todas las alternativas viables disponibles en el mercado para poder salvar la hipoteca. Esto será un requi-sito jurisdiccional como parte de los procesos a llevarse a cabo al momento [de] una ejecución de hipoteca ante los Tribunales o foros administrativos de Puerto Rico. (Énfasis suplido). P. del S. 1434, supra, págs. 3-4.
Posteriormente, las Comisiones de Banca, Asuntos del Consumidor y Corporaciones Públicas y de lo Jurídico Civil del Senado propusieron realizar varias enmiendas al P. del S. 1434, pero recomendaron dejar inalterado el carácter “compulsorio” y “jurisdiccional” de la mediación. (17) Así, el 13 de febrero de 2012, el Senado aprobó el proyecto con las disposiciones sobre obligatoriedad y carácter jurisdiccional del requisito de mediación. (18)
Al referírsele el proyecto, la Cámara de Representantes lo remitió a sus Comisiones de lo Jurídico y Comisión de Desarrollo Económico, Planificación, Comercio, Industria y Telecomunicaciones, las que, en su Informe, recomendaron aprobar el proyecto sin enmiendas.(19) Ahora bien, surge del Diario de Sesiones de la Cámara de Representantes que al someterse el proyecto a votación en ese cuerpo se propusieron varias enmiendas en sala, una de ellas para incorporar la frase “en los casos que considere necesarios”. Estas palabras se ubicaron justo después de la frase “Será deber del tribunal” del Art. 3 del proyecto. La Cámara de Representantes aprobó el proyecto con las enmiendas pro-*469puestas en sala, sin embargo, del Diario de Sesiones no sur-gen las razones para las enmiendas, pues no hubo discusión en el hemiciclo. (20) Posteriormente el proyecto se remitió al Senado, que fue la cámara de origen, donde —también sin discusión en el hemiciclo— se aprobó el proyecto con las enmiendas sometidas por la Cámara de Representantes.(21)
*470Es importante enfatizar que a pesar de haber añadido al Art. 3 la frase “en los casos que considere necesarios”, los legisladores dejaron inalteradas las disposiciones que otor-gan carácter “compulsorio” y “jurisdiccional” a la vista de mediación. Una lectura de estas disposiciones refleja que estas aparentan ser contradictorias. Por ello, nos corres-ponde aplicar la norma de interpretación sobre disposicio-nes aparentemente contradictorias en una ley con el propó-sito de conocer si éstas son contradictorias o si se pueden armonizar.
Como parte del análisis de hermenéutica legal, exami-naremos el significado de las palabras utilizadas por el legislador. La palabra compulsoria se deriva de compulsory y se utiliza como sinónimo de obligatorio. Obligatorio es algo que “[o]bliga a su cumplimiento y ejecución”, y obligar es “[m]over e impulsar a hacer o cumplir algo [...].(22) Por otro lado, los requisitos jurisdiccionales gozan de la carac-terística de obligatoriedad, pues deben cumplirse antes de que el tribunal pueda conocer del pleito.(23) Por ello, el in-cumplimiento de un requisito jurisdiccional priva de juris-dicción al tribunal para atender los méritos de la controversia. (24) Así, hemos expresado que si un tribunal carece de jurisdicción también carece de discreción, y los tribunales no tienen discreción para asumir jurisdicción donde la ley no la confiere.(25) La ausencia de jurisdicción es insubsanable y cualquier sentencia dictada sin jurisdicción es nula en derecho y, por lo tanto, inexistente.(26) Valga destacar que esta defensa puede plantearse en cualquier etapa de los procedimientos.(27) En contraste, la discreción versa sobre dejar una determinación a la voluntad de una *471persona.(28) Finalmente, considerar significa pensar sobre algo analizándolo con atención.(29)
Como expusimos, el legislador utilizó la palabra "com-pulsoria” en el título de la ley (Ley para Mediación Com-pulsoria), la repitió por todo su texto, y ésta se observa repetidamente en la Exposición de Motivos de la ley y en los informes de las comisiones de las cámaras legislativas. Asimismo, el Art. 3 de la ley menciona que será “deber” del tribunal celebrar la vista de mediación y dispone que dicho requisito es de carácter "jurisdiccional” “sin cuyo cumpli-miento no podrá dictarse sentencia o celebrarse la venta judicial de la propiedad gravada”, salvo en los casos mencionados. 32 LPRA see. 2883. En contraste, la frase “en los casos que considere necesarios” es la única disposición que parece otorgar discreción al tribunal. íd.
Ante este escenario, y luego de haber examinado la Ley para Mediación Compulsoria en unión a su propósito, disponemos que prevalece el carácter “compulsorio” y “juris-diccional” de sus disposiciones. Reconocemos que al leer ais-ladamente la frase “Será deber del tribunal, en los casos que considere necesarios” del Art. 3 de la Ley para Mediación Compulsoria se desprende que ésta parece ser contradicto-ria al resto de la ley porque aparenta otorgar un carácter discrecional al señalamiento de vista de mediación. Sin embargo, esta frase no supone una contradicción real porque, conforme al canon de interpretación armoniosa, la misma se corresponde con las excepciones que proveyó el legislador para el requisito de vista de mediación recogidas al final del citado artículo. De esta forma, la frase “en los casos que considere necesarios” se refiere a que el tribunal deberá or-denar la celebración de una vista de mediación cuando esté ante uno de los casos en los que el deudor no se encuentra en rebeldía ni se han eliminado sus alegaciones. Por eonsi-*472guíente, al haberse logrado una interpretación armoniosa de las distintas disposiciones de la Ley para Mediación Compulsoria, no existe justificación alguna para que conclu-yamos que sus disposiciones son contradictorias.(30)
Nuestra interpretación es cónsona con el espíritu de la ley y la intención legislativa de otorgar a los deudores la oportunidad de conocer los remedios que pueden tener disponibles para evitar la pérdida de su hogar. Así, resol-vemos que —después de presentada la contestación a la de-manda— el acto de citar para una vista de mediación es un requisito jurisdiccional que el tribunal debe cumplir en los casos en los que un acreedor solicite la ejecución de la vi-vienda principal de un deudor, salvo en aquellos casos en que el deudor se encuentre en rebeldía o cuando el tribunal haya eliminado sus alegaciones. Estas son las únicas excep-ciones que estableció el legislador. Por lo tanto, si el tribunal incumple con el requisito de ordenar la celebración de tal vista, no tendrá jurisdicción para proceder a dictar senten-cia ni podrá ordenar la venta judicial del inmueble. En con-secuencia, las sentencias que el tribunal dicte y las ventas judiciales que ordene sin haber señalado una vista de me-diación serán nulas y no tendrán efecto legal alguno.
Resolver lo contrario —esto es, que el tribunal tiene dis-creción para determinar cuáles casos tienen que referirse a mediación— sería conceder a los tribunales la facultad de legislar caso a caso cuándo un requisito es jurisdiccional y cuándo no, lo que resultaría en interpretaciones contradic-torias de las diferentes salas judiciales.(31) Por ejemplo, en uno de los casos que aquí revisamos, el tribunal entendió que no procedía referir a mediación a un deudor sin capaci-*473dad económica, a pesar de que existen múltiples alternati-vas que no dependen de la capacidad económica del deudor.
Por último, debemos precisar que el requisito ju-risdiccional que impone la Ley para Mediación Compulsoria es que ocurra un señalamiento o citación para una vista de mediación, pero la extensión de dicho procedimiento y su resultado dependerán de la conducta de las partes, según lo dispuesto en esta Ley para Mediación Compulsoria.(32) Es por ello que el tribunal podrá continuar con el proceso judicial cuando: (1) el acreedor acudió a la vista de mediación pero el deudor no se presentó; (2) las partes acudieron a la vista y se cumplieron los requisitos de ley, pero no llegaron a un acuerdo, o (3) el deudor incumplió con los acuerdos con-traídos como resultado del proceso de mediación.(33) De una *474vez aclaramos que el proceso judicial se deberá reanudar en la etapa en que se encontraba previo a que el tribunal orde-nara la vista de mediación.
En cuanto a la aplicabilidad de esta norma, por consideraciones de política pública y orden social resultan-tes de la confusión que provocaba el texto de la Ley para Mediación Compulsoria, disponemos que lo aquí estable-cido no aplicará a las sentencias que advinieron finales y firmes. Por tal razón, su empleo quedará circunscrito a los procedimientos judiciales que se insten con posterioridad a esta Opinión, a los pleitos que están pendientes ante el Tribunal de Primera Instancia en los que aún no se ha dictado sentencia, y a las sentencias dictadas por el Tribunal de Primera Instancia con posterioridad al 1 de julio de 2013 que no han advenido finales y firmes (fecha en que entró en vigor esta ley, según su Art. 9).(34) Lo re-*475suelto en la Opinión que antecede no impide que los deu-dores que se encuentren en rebeldía o que el tribunal haya eliminado sus alegaciones acudan a mediación, de así pactarlo.
i—I f—H l—l
Los peticionarios sostienen que el Tribunal de Primera Instancia estaba impedido de dictar las Sentencias, pues no ordenó la celebración de la vista de mediación compul-soria que exige la Ley para Mediación Compulsoria. Tie-nen razón. Veamos.

CC-2014-0431

En el primer caso, el Tribunal de Apelaciones razonó que el requisito de mediación de la Ley para Mediación Compul-soria era de carácter discrecional. En lo concerniente, acogió como cierta la alegación de Santander sobre que la señora Correa García no tenía capacidad para pagar la deuda ga-rantizada con hipoteca, por lo que concluyó que referir al proceso de mediación hubiese sido un ejercicio fútil en este caso.
Primeramente, como explicamos, la Ley para Mediación Compulsoria impone al tribunal, como requisito de carácter jurisdiccional, la obligación de señalar una vista de media-ción en todos los casos en los que se solicite la ejecución de un inmueble que se utiliza como residencia principal, salvo en aquellos en los que el deudor se encuentre en rebeldía o cuando el tribunal haya eliminado sus alegaciones. Ambas excepciones pretenden penalizar la falta de diligencia en el trámite judicial. Como recordamos, la señora Correa García había contestado la demanda, no estaba en rebeldía y el tribunal no había eliminado sus alegaciones. Por tal razón, el Tribunal de Primera Instancia no tenía discreción para *476omitir el señalamiento de vista de mediación, lo que con-lleva que la sentencia dictada sea nula.
Además, aún si fuera un hecho cierto que la señora Co-rrea García no tenía capacidad económica para continuar pagando la deuda, señalamos que procedía que se ordenara una vista de mediación para que le informaran las alterna-tivas que existen en el mercado que no dependen de la ca-pacidad económica de un deudor. Algunas de estas son: la venta corta (conocida como short sale, en la que el acreedor acepta una suma menor al balance del préstamo para can-celarlo, lo que permite al deudor hipotecario vender la pro-piedad), la dación en pago o entrega voluntaria de título, o algún otro remedio que evite que el deudor pierda su hogar o que, de perderlo, se minimicen las consecuencias negati-vas para él.

CC-2014-1062

Como mencionamos, en el segundo caso, la señora Antony Ríos presentó su argumento sobre la procedencia de la vista de mediación por primera vez ante el Tribunal de Apelaciones. Ante esto, el señor Santana Serrano planteó que no procedía atender dicho argumento porque no se ha-bía presentado ante el Tribunal de Primera Instancia, y que aún si se atendiera: (1) la Ley para Mediación Compul-soria no le aplica debido a que él no es una entidad banca-ria o crediticia; (2) procedía dictar sentencia a su favor por-que la señora Antony Ríos no se opuso a la moción de sentencia sumaria, y (3) la vista de mediación es de carác-ter discrecional y no se justificaba su celebración en este caso.
Primeramente, debemos señalar que, aunque no fue la mejor práctica, la señora Antony Ríos podía plantear por primera vez el incumplimiento con la Ley para Mediación Compulsoria ante el Tribunal de Apelaciones, pues los se-ñalamientos sobre falta de jurisdicción se pueden presen-tar en cualquier etapa del procedimiento.
*477En segundo lugar, reconocemos que el señor Santana Serrano tiene razón al señalar que ciertas disposiciones de la Ley para Mediación Compulsoria y su Exposición de Mo-tivos solo hacen referencia a los acreedores, que son enti-dades bancarias o crediticias. Sin embargo, estas referen-cias son vestigios del proyecto de ley original. En particular, el Art. 2 del P. del S. 1434 de 25 de febrero de 2010 definía al acreedor hipotecario como “entidad o banco debidamente autorizados [...] para conceder préstamos con garantía hipotecara para vivienda principal [...] ”. Debido a que dicha definición no incluía a todas las personas que son capaces de otorgar una hipoteca en conformidad con nuestro estado de derecho, las Comisiones del Senado de Puerto Rico recomendaron enmendar dicho artículo para incluir como acreedores, entre otros, a las personas naturales. Esta recomendación se incorporó al texto del Art. 2, y así enmendado ambas cámaras legislativas lo aprobaron. (35) Ahora, el Art. 2(c) de la Ley para Mediación Compulsoria dispone que “Acreedor Hipotecario: Significa cualquier persona natural o jurídica o una entidad presta-taria o financiera o un banco [...] ”. (Énfasis suplido). Leyes de Puerto Rico, supra, pág. 1668. Al examinar el texto claro de este artículo, no existe duda de que el señor Santana *478Serrano es un acreedor sujeto a las disposiciones de la Ley para Mediación Compulsoria.
En tercer lugar, señalamos que aun cuando se des-prende del expediente que la señora Antony Ríos incumplió con varias órdenes del tribunal, lo cierto es que dicho foro no anotó su rebeldía ni eliminó sus alegaciones. Por ello, el tribunal estaba impedido de dictar sentencia antes de re-ferir el caso a mediación.
> i—l
Por los fundamentos expuestos, revocamos las sentencias dictadas por el Tribunal de Apelaciones y ordenamos la de-volución al Tribunal de Primera Instancia para que ordene la celebración de una vista de mediación en cada caso.
La Jueza Presidenta Oronoz Rodríguez y la Juez Aso-ciada Señora Rodríguez Rodríguez concurrieron con el re-sultado sin opinión escrita.

 Exposición de Motivos de la Ley para Mediación Compulsoria y Preservación de Tu Hogar en los Procesos de Ejecuciones de Hipotecas de una Vivienda Principal (Ley para Mediación Compulsoria), Ley Núm. 184-2012 (2012 (Parte 2) Leyes de Puerto Rico 1665, 1666-1667).


 Art. 3 de la Ley para Mediación Compulsoria, 32 LPRA see. 2882,


 íd.


 íd.


 R. Elfrén Bernier y J.A. Cuevas Segarra, Aprobación e interpretación de las leyes en Puerto Rico, 2da ed. rev., San Juan, Pubs. JTS, 1987, Vol. I, pág. 359. Valga destacar que esta norma tiene ciertas limitaciones, especialmente en la esfera penal, Íd,, pág. 362.


 El Art. 14 del Código Civil, 31 LPRA sec. 14, dispone que “[c]uando la ley es clara libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”.


 Véase A. Scalia y B.A. Garner, Reading Law: The Interpretation of Legal Texts, Minnesota, Ed. Thomson/West, 2012, pág. 180. Véase, también, S.L.G. Solá-Moreno v. Bengoa Becerra, 182 DPR 675, 692 (2011), donde expresamos que “cuando hay un lenguaje confuso es deber del tribunal llenar esas lagunas y armonizar las disposiciones que encuentre conflictivas”.


 Véanse: Spyder Media Inc. v. Mun. de San Juan, 194 DPR 547 (2016); AMPR v. Srio. Educación, E.L.A., 178 DPR 253, 266 (2010); Matos v. Junta Examinadora, 165 DPR 741, 749 (2005).


 Diccionario de la lengua española, 22da ed., Madrid, Ed. Espasa Calpe, 2001, T. I, pág. 207.


 Véanse: Spyder Media Inc. v. Mun. de San Juan, supra; Trigo Margarida v. Junta Directores, 187 DPR 384, 395 (2012); Soc. Asist. Leg. v. Ciencias Forenses, 179 DPR 849, 863 (2010); CBS Outdoor v. Billboard One, Inc. et al., 179 DPR 391, 417 (2010), y Matos v. Junta Examinadora, supra, pág. 749.


 Scalia y Garner, op. cit,, pág. 180.


 Íd.


 Spyder Media Inc. v. Mun. de San Juan, supra; Soc. Asist. Leg. v. Ciencias Forenses, supra, pág. 862; AMPR v. Srio. Educación, E.L.A., supra, pág. 266.


 Elfrén Bernier y Cuevas Segarra, op. cit., pág. 241.


 íd., pág. 242.


 Véase Historial del P. del S. 1434 en el Sistema de Información del Trámite de la Oficina de Servicios Legislativos disponible en http://www.oslpr.org/legislatura/ tl2009/tl—busca—avanzada.asp (última visita el 5 de mayo de 2016).


 Véase Informe positivo con enmiendas sobre el P. del S. 1434 de 25 de febrero de 2010 de las Comisiones de Banca, Asuntos del Consumidor y Corporacio-nes Públicas y de lo Jurídico Civil del Senado de Puerto Rico de 10 de noviembre de 2011 y el entirillado electrónico del Informe.


 P. del S. 1434 aprobado en el Senado el 13 de febrero de 2012, 16ta Asam-blea, 3ra Sesión Legislativa Ordinaria.


 Véase Informe positivo sobre el P. del S. 1434 de 25 de febrero de 2010 de las Comisiones de lo Jurídico y Comisión de Desarrollo Económico, Planificación, Comer-cio, Industria y Telecomunicaciones de la Cámara de Representantes de 8 de junio de 2012.


 P. del S. 1434 aprobado con enmiendas por la Cámara de Representantes el 25 de junio de 2012, Diario de Sesiones de la Cámara de 25 de junio de 2012, 7ma Sesión Ordinaria, 16ta Asamblea Legislativa, págs. 220, 243 y 246. Transcribimos lo sucedido:
“SR. MÉNDEZ NÚÑEZ: Vamos a entrar- ahora en la consideración del Proyecto del Senado 1434. Viene informado por la Comisión de lo Jurídico, Desarrollo Econó-mico, Planificación, Comercio, Industria y Telecomunicaciones, tenemos enmiendas en sala, señora Presidenta.
SRA. PRESIDENTA (GONZÁLEZ COLÓN): Adelante.
SR. MÉNDEZ NÚÑEZ: Son las siguientes: [...] En la página 5, línea 11, elimi-nar ‘señalar, a solicitud de parte o motus propio [sic]’, y sustituir por ‘en los casos que considere necesario’. En la página 5, línea 14, eliminar ‘o reunión sobre el estado del procedimiento en el caso’. En la página 5, líneas 17 a la 19, después de ‘selecciones’, eliminar ‘pero que no podrá ser en las oficinas del acreedor hipotecario o de sus abogados o representantes legales o asesores para ofrecer el deudor hipotecario de buena fe.’. Página 6, línea 3, eliminar ‘de buena fe,’. Página 6, líneas 6 a la 10, después de ‘hipoteca.’, eliminar ‘Durante el proceso de mediación compulsoria, el Tribunal, previa notificación de parte de que se ha iniciado el mismo ordenará la paralización automática de la acción civil, por un periodo no menor de cuarenta y cinco (45) días, contados a partir del comienzo del mismo, Dicha paralización podrá ser dejada sin efecto por el Tribunal a solicitud de parte o por justa causa’. Página 6, línea 21, después de ‘mismo’ añadir ‘en caso de que se presente una acción civil sobre procedimiento de ejecución hipotecaria’. [...] Esa es la enmienda al texto.
SRA. PRESIDENTA (GONZÁLEZ COLÓN): ¿Alguna otra?
SR. LÓPEZ MUÑOZ: Casi na’.
SRA. PRESIDENTA (GONZÁLEZ COLÓN): Si no hay objeción a las enmiendas al texto, se aprueban las enmiendas al texto.
SR. MÉNDEZ NÚNEZ: Señora Presidenta, para que se apruebe el Proyecto del Senado 1434.
SRA. PRESIDENTA (GONZÁLEZ COLÓN): Ante la consideración del pleno el Proyecto del Senado 1434 según ha sido enmendado. Los que estén en la afirmativa dirán que sí. En contra no. Aprobado". (Énfasis suplido).


 P. del S. 1434 aprobado en el Senado el 29 de junio de 2012, Diario de Sesiones del Senado de 29 de junio de 2012, 16ta Asamblea, 7ma Sesión Legislativa Ordinaria, Año 2012, Vol. LX, Vol. 53. A continuación transcribimos lo ocurrido en el hemiciclo:
“SR. SEILHAMER RODRÍGUEZ: Señor Presidente, teníamos ante la conside-ración el Proyecto del Senado 1434 [...] Para que se concurra con las enmiendas introducidas por la Cámara al Proyecto del Senado 1434.
SR. PRESIDENTE: Si no hay objeción, se concurre con las enmiendas introduci-das en el Proyecto del Senado 1434 por la Cámara de Representantes”. Véase Diario de Sesiones del Senado disponible en http://senado.pr.gov/Diario%20de%20Sesiones/ 062912.pdf (última visita el 5 de mayo de 2015).


 Diccionario de la lengua española, op. cit., T. II, pág. 1603.


 Véase Shell v. Srio. Hacienda, 187 DPR 109, 123 (2012).


 Íd.


 Íd.


 Íd.


 Íd., pág. 122.


 Diccionario de la lengua española, op. cit, T. I, pág. 832.


 Íd., pág. 630.


 Ahora bien, la frase “Será deber del tribunal, en los casos que considere necesarios” podría resultar contradictoria al resto de la ley en el supuesto de que el legislador no hubiese establecido las dos excepciones al requisito de vista de mediación.


 Nótese que, a diferencia de otras leyes, el estatuto bajo examen no interfiere indebidamente con la función judicial reservada a la Rama Judicial. Véase Vélez Ruiz v. E.L.A., 111 DPR 752 (1981).


 para ia citación a mediación, el tribunal podrá utilizar el formulario OAT 1698, Orden de Referido al Centro de Mediación de Conflictos en Casos de Ejecución de Hipotecas, o el formulario OAT 1697, Orden de Referido a Mediador(a) Privado en Casos de Ejecución de Hipotecas. Sobre las normas que regirán el proceso de media-ción, el Art. 6 de la Ley para Mediación Compulsoria dispone lo siguiente: “[e]l pro-ceso de la mediación se regirá, en todo lo que no sea incompatible con la presente Ley, por las disposiciones de la Ley Núm. 19 de 22 de septiembre de 1983, según enmen-dada, [...] así como por cualesquiera reglamentos aprobados de acuerdo a la misma”. (Énfasis suplido). Leyes de Puerto Rico, supra, pág. 1670. La citada Ley Núm. 19 de 22 de septiembre de 1983 se creó con el propósito de promover el desarrollo de mecanismos alternos informales para la resolución de disputas y requirió que este Tribunal adoptara las reglas que fuesen necesarias para la operación de los progra-mas y centros de métodos alternos. En conformidad con lo anterior, en 1998 aproba-mos el Reglamento de Métodos Alternos para la Solución de Conflictos (Reglamento), 4 LPRA Ap. XXIX. Según lo dispuesto en el Art. 5 de la Ley para Mediación Com-pulsoria, los estatutos citados solo aplicarán al proceso de mediación en lo que no sean incompatibles.


 VéaSe Art. 3 de la Ley para Mediación Compulsoria, 32 LPRA see. 2882. En lo relativo a las formas de culminar el proceso de mediación, la Regla 7.10 del Re-glamento, 4 LPRAAp. XXIX, dispone lo siguiente:
“(a) El proceso de mediación podrá darse por terminado en cualquier momento, por cualquiera de las partes involucradas o por el mediador o la mediadora.
(b) Una vez las partes se hayan acogido al proceso de mediación, éste podrá concluir por cualquiera de las razones siguientes-.
(1) Las partes lograron un acuerdo;
(2) las partes no lograron un acuerdo;
(3) alguna de las partes incompareció a la vista;
(4) una o ambas partes se retiran del proceso;
(5) se venció el término de tiempo concedido por el tribunal para la media-ción y las partes no solicitaron una prórroga, o, si la solicitaron, no les fue concedida, o
*474(6) cuando, a juicio del mediador o de la mediadora, él proceso no está resultando beneficioso.
(c) El que se dé por terminada la mediación en alguna etapa de un caso no impedirá que se recurra nuevamente a este proceso si las circunstancias son favorables”, (Énfasis suplido).
Como vemos, la Regla 7.10(b)(3) del Reglamento orienta que una de las formas en las que el proceso de mediación puede darse por concluido ocurre cuando una parte no acude a la vista de mediación. Sin embargo, aclaramos que esta disposición solo aplica a la incomparecencia del deudor, pues la Ley para Mediación Compulsoria dispone que el acreedor que solicita la ejecución de un inmueble que sirve como residencia principal estará obligado a asistir a la vista de mediación —y cumplir con los requisitos de ley— como requisito previo para que el tribunal pueda dictar sen-tencia a su favor y para que pueda ordenar la venta judicial del inmueble.


 De forma similar, en Asoc. Fcias. Com. v. Depto. de Salud, 157 DPR 76, 82 (2002), dispusimos que lo resuelto en la Opinión aplicaba a “todas las solicitudes de Certificados de Necesidad y Conveniencia que sean sometidas desde que esta deci-sión advenga final y firme” y “para todas aquellas solicitudes que se encuentren pendientes ante dicha agencia y para las cuales aún no se haya celebrado o señalado vista adjudicativa [...]
En más de una ocasión hemos expresado que una decisión puede tener tanto un efecto prospectivo como retroactivo. Sobre esto, en Isla Verde Rental v. García, 165 DPR 499, 505 (2005), manifestamos que “ ‘la absoluta retroactividad sería la muerte de la seguridad y la de la confianza pública, y la absoluta irretroactividad sería la muerte del desenvolvimiento del derecho’ ”, La decisión sobre la aplicación de una norma jurisprudencial constituye un ejercicio discrecional que muchas ve-ces depende de la situación fáctica, circunstancias del caso en particular y consi-deraciones de equidad y hermenéutica. íd., págs. 505-506. Algunos criterios para declarar la aplicación retroactiva o prospectiva de una determinación judicial son: “ ‘el propósito que persigue la nueva regla para determinar si su retroactividad lo *475adelanta; la confianza depositada en la antigua norma, y el efecto de la nueva regla en la administración de la justicia’ ”, íd., pág. 505. Véase, también, Fraguada Bonilla v. Hosp. Aux. Mutuo, 186 DPR 365, 393-394 (2012).


 Véase Informe positivo con enmiendas sobre el P. del S. 1434 de 25 de febrero de 2010 de las Comisiones de Banca, Asuntos del Consumidor y Corporacio-nes Públicas y de lo Jurídico Civil del Senado de Puerto Rico de 10 de noviembre de 2011 y el entirillado electrónico del Informe. Fundados en una ponencia de la Oficina del Comisionado de Instituciones Financieras, las comisiones expusieron lo si-guiente:
“Be conformidad con nuestro estado de derecho, un acreedor hipotecario es aque-lla persona natural o jurídica que otorga un préstamo de dinero a otra (obligación principal), garantizada con un inmueble que pertenece en propiedad a la persona que lo hipoteca y sobre el cual se tiene libre disposición, o en caso de no tenerla, se halle legalmente autorizado al efecto. [...]
“[Sin embargo,] el P. del S. 1434 aparenta limitar el proceso de mediación a la eventualidad que intervenga una institución hipotecaria como acreedor hipotecario. De ser correcta su inferencia, recomienda a esta Comisión que [...] al definir acreedor hipotecario, esta Comisión podría considerar la figura de la hipoteca a tenor con las disposiciones del Código Civil y de la Ley Hipotecaria, y de Institución Hipotecaria a tenor con las disposiciones de la Ley Núm. 97 de 5 de junio de 1973, según enmen-dada, conocida como Ley de Instituciones Hipotecarias y su correspondiente Reglamento”. (Énfasis suplido),